DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
	The terminal disclaimer filed on 02/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,324,240 has been reviewed and accepted. The terminal disclaimer has been recorded.

	EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Marina Miller on 03/04/2021.
Claim 1. An optical filter comprising a transparent resin body comprising a transparent resin and having a single layer or multilayer structure, wherein the transparent resin body contains a near ultraviolet absorbing dye (U) which has an absorption maximum at a wavelength of from 370 to 425 nm and a near infrared absorbing dye (A) which has an absorption maximum at a wavelength of from 600 to 
(1) there are a wavelength λ(UV15) at which the transmittance is 15% and a wavelength λ(UV70) at which the transmittance is 70% in a wavelength band of from 380 to 450 nm, and λ(UV70)−λ(UV15)≤30 nm, 
(2) there are a wavelength λ(IR15) at which the transmittance is 15% and a wavelength λ(IR70) at which the transmittance is 70% in a wavelength band of from 600 [[15]] to 720 nm, and λ(IR15)−λ(IR70)≤60 nm, and 
(4) in a spectral transmittance curve at an angle of incidence of 0°, the average transmittance in a wavelength band of from 430 to 620 nm is at least 80%, 
(5) in a spectral transmittance curve at an angle of incidence of 0°, the average transmittance in a wavelength band of from 350 to 395 nm is at most 3%, 
(6) in a spectral transmittance curve at an angle of incidence of 0°, the average transmittance in a wavelength band of from 710 to 1,100 nm is at most 2%, 
(7) in spectral transmittance curves at an angle of incidence of 0° and at an angle of incidence of 30°, the average of absolute values of differences between the transmittance at an angle of incidence of 0° and the transmittance at an angle of incidence of 30° in a wavelength band of from 385 nm to 430 nm is at most 8 [%/nm], and 
(8) in spectral transmittance curves at an angle of incidence of 0° and at an angle of incidence of 30°, the average of absolute values of differences between the .
	
Allowable Subject Matter
	Claims 1-13 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1, for example the requirements/conditions  (1), (2) and (4) to (8).
	Claims 2-13, which depend from claim 1, are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
February 27, 2021